ICJ_122_ApplicationGenocideConvention-Revision_BIH_YUG_2003-02-03_JUD_01_ME_02_EN.txt.  

39

DISSENTING OPINION OF JUDGE VERESHCHETIN

The assumption of Yugoslavia’s membership in the United Nations was a
necessary prerequisite for the Court's finding on its Jurisdiction (paras 1-8) —
The discovery of the wrongfulness of an assumption can constitute a ground for
revision (paras 9-12) — The facts of Yugoslavia’s non-membership in the
United Nations and non-participation in the Genocide Convention were unknown
to Yugoslavia and the Court at the relevant time (paras 13-21) — Yugoslavia
has not acted negligently (paras 22-27) — Conclusions (para 28)

1 THE ASSUMPTION OF YUGOSLAVIA’S MEMBERSHIP IN THE UNITED
NATIONS AS A NECESSARY PREREQUISITE FOR THE COURT’S FINDING ON ITs
JURISDICTION

1 The Court has expressly stated 1n 1ts 1996 Judgment that “its only
Jurisdiction to entertain the case is on the basis of Article IX of the Geno-
cide Convention” (Application of the Convention on the Prevention and
Punishment of the Crime of Genocide (Bosnia and Herzegovina v Yugo-
slavia), Preliminary Objections, Judgment, IC J Reports 1996 (II),
p 621, para 41) The Court has also found that it “is unable to uphold
any of the additional bases of jurisdiction invoked by the Applicant ”
(ibid )

What 1s strongly disputed by the Parties in the current proceedings
relating to the admissibility of the revision of the above Judgment — 1s
whether or not the assumption of Yugoslavia’s membership of the United
Nations at the time of the 1996 Judgment was necessary, and therefore
“of such a nature as to be a decisive factor” (within the meaning of
Article 61, paragraph 1, of the Statute), for the Court to have reached
the conclusion on its jurisdiction Yugoslavia contends that the issue
of Yugoslavia’s status in the United Nations was of fundamental
importance for the reasoning of the Court relating to the admissibility
of the revision, since

“the Judgment of 11 July 1996 was solely, and could solely [be]
based on the assumption that the FRY was a Member of the United
Nations, a party to the Court’s Statute and also bound by Article IX
of the Genocide Convention as being identical with the former
Yugoslavia — an assumption that has, however, ex post facto,
proved to be erroneous and which thus has given rise to [the] Appli-
cation for Revision” (CR 2002/42, p 42, para 4 42 (Zimmermann))

36

 
40 APPLICATION FOR REVISION (DISS OP VERESHCHETIN)

Conversely, Bosnia and Herzegovina maintains that

“Yugoslavia’s status m relation to the United Nations is totally
irrelevant when 1t comes to considering the Application for revision
and cannot be ‘of such a nature as to be a decisive factor’ in the
reasoning of the Court, which in 1996 did not venture onto
that ground” (CR 2002/41, pp. 42-43, para 34 (Pellet))

Thus, the Parties are in complete disagreement as to whether or not the
Court could have arrived at the same finding on the basis of the same
ratio decedendi had it known, as an established fact, that Yugoslavia was
not a Member of the United Nations at the time the Judgment on juris-
diction was given Evidently, the answer to this question 1s bound to
clarify the role of the “discovery” of a new fact alleged by Yugoslavia.
Therefore, I am of the view that this question, directly related to the first
condition for the admissibility of revision set out m Article 61 of the
Statute, should have been the starting point of the Court’s reasoning
in the present Judgment

2 The Genocide Convention, on which the Court has chosen to solely
base its jurisdiction, both ratione personae and ratione materiae, specifi-
cally provides that it 1s open only to Members of the United Nations and
to non-member States that have received an invitation from the General
Assembly of the United Nations (Article XI of the Convention) Evi-
dently, this essential precondition for participation in the Convention
had to be met by both Parties to the case to provide the Court with juris-
diction on the basis of the Convention However, in view of the circum-
stances of the case and of the arguments advanced by the Parties, the
Court, at the previous stages of its proceedings, while dealing specifically
with the issue of Bosnia and Herzegovina’s membership in the United
Nations, did not undertake a similar examination of and slid over the
subject of Yugoslavia’s standing in the United Nations.

3 This 1s evidenced by the following statements in the Orders on pro-
visional measures and in the Judgment on preliminary objections ren-
dered in the period 1993-1996 Dealing with the question of prima facie
jurisdiction in 1993, the Court said that “whereas this consideration
embraces jurisdiction both ratione personae and ratione materiae
inasmuch as almost all States are today parties to the Statute of the
Court, it 1s in general only the latter which requires to be considered”
(Application of the Convention on the Prevention and Punishment of the
Crime of Genocide (Bosnia and Herzegovina v. Yugoslavia), Provisional
Measures, Order of 8 April 1993, IC J Reports 1993, p 12, para 14)
This statement demonstrates that, from the very first step, the Court pro-
ceeded from the prima facie assumption that both States parties to the
case, Bosnia and Herzegovina and Yugoslavia, were Members of the
United Nations and, accordingly, parties to the Statute of the Court

However, with apparent unease as to the prima facie junsdiction
ratione personae with regard to Yugoslavia, the Court, while observing

37
41 APPLICATION FOR REVISION (DISS OP VERESHCHETIN)

that the solution adopted by the United Nations Secretariat concerning
the status of Yugoslavia in the United Nations “is not free from legal
difficulties”, reserved for the future a definitive finding on Yugoslavia’s
membership in the United Nations It specifically stated that “the ques-
tion whether or not Yugoslavia is a Member of the United Nations and
as such a party to the Statute of the Court is one which the Court does
not need to determine definitively at the present stage of the proceedings”
(Application of the Convention on the Prevention and Punishment of the
Crime of Genocide (Bosnia and Herzegovina v Yugoslavia), Provisional
Measures, Order of 8 April 1993, I CJ Reports 1993, p 14, para 18)

Then, referring to Article 35, paragraph 2, of the Statute, the Court
concludes that “if Bosnia-Herzegovina and Yugoslavia are both parties
to the Genocide Convention, disputes to which Article IX applies are in
any event prima facie within the jurisdiction ratione personae of the
Court” (tbid , p 14, para 19, emphasis added) The use of the word “if”
in this phrase 1s significant It could not but reflect the idea that it had yet
to be seen whether both States were indeed parties to the Genocide Con-
vention and therefore the Convention could be considered as “a treaty in
force” for each of them, as required by Article 35, paragraph 2, of the
Statute In turn, 1t necessitated the resolution of the issue of Yugoslavia’s
membership of the United Nations This necessity was not taken away by
the statement that the proceedings before the Court under Article 35,
paragraph 2, “may validly be instituted independently of the condi-
tions laid down by the Security Council in its resolution 9 of 1946”
(thid )

4 The question of Yugoslavia’s membership in the United Nations,
which the Court decided not “to determine definitively” in 1ts Orders on
provisional measures, had to be decided “definitively” in the Judgment of
1996 on preliminary objections when the question of the Court’s jurisdic-
tion was to be determined, in principle, conclusively Nonetheless, the
Court again opted not to clarify expressly the knotty legal question of
Yugoslavia’s membership in the United Nations and instead satisfied
itself with citing the declaration of a general nature made by Yugoslavia
on 27 April 1992 to the effect that

“The Federal Republic of Yugoslavia, continuing the State, inter-
national legal and political personality of the Socialist Federal Repub-
lic of Yugoslavia, shall strictly abide by all the commitments that the
Socialist Federal Republic of Yugoslavia assumed internationally ”
(Application of the Convention on the Prevention and Punishment of
the Crime of Genocide (Bosnia and Herzegovina v Yugoslavia),
Preliminary Objections, Judgment, IC J Reports 1996 (II), p 610,
para 17)

38
42 APPLICATION FOR REVISION (DISS OP VERESHCHETIN)

The Court, after taking note that “it has not been contested that Yugosla-
via was party to the Genocide Convention”, decided “[t]hus, Yugoslavia
was bound by the provisions of the Convention on the date of the filing
of the Application in the present case, namely, on 20 March 1993” (Appli-
cation of the Convention on the Prevention and Punishment of the Crime
of Genocide (Bosnia and Herzegovina v Yugoslavia), Preliminary Objec-
tions, Judgment, I CJ Reports 1996 (II), p 610, para 17)

5 Although the Court did not proffer any legal reasoning, it 1s evident
that the above conclusion, read against the background of the former
hesitations of the Court as to Yugoslavia’s status in the United Nations,
carries the necessary implication that the Court at that time assumed as a
fact continued membership of Yugoslavia in the United Nations Other-
wise, 1t 18 inconceivable how the Court, even in the absence of challenge,
could recognize the continuing participation of Yugoslavia in the Con-
vention while the essential precondition of such participation had ceased
to exist

6 It may be argued that since the Court explicitly did not take any
position on Yugoslavia’s membership in the United Nations, it could
have proceeded on the theory that once a Member of the United Nations
(in our case, the former Yugoslavia) has become a party to the Genocide
Convention, the essential precondition of United Nations membership 1s
met once and for all, irrespective of the future standing of the State in the
United Nations Whatever may be the merits of this theory, evidently it
apphes only to the situation where the State remains identical and retains
the legal personality of 1ts predecessor The applicability of this theory to
the situation of Yugoslavia 1s belied by the non-recognition of its claim to
continue the personality of the former Yugoslavia and, furthermore, by
the treatment by the Court in the same case of the situation of Bosnia
and Herzegovina’s participation in the Convention

7 Indeed, it will be recalled that in 1996, dealing with the question of
Bosnia and Herzegovina’s participation in the Genocide Convention,
which at that time was contested by Yugoslavia, the Court considered
that the fact of the admission of Bosnia and Herzegovina to the United
Nations played a decisive role in 1ts becoming a party to the Convention
While declining Yugoslavia’s contention relating to the alleged existence
of some other conditions for the participation in the Convention, the
Court said in the 1996 Judgment

“Article XI of the Genocide Convention opens 1t to ‘any Member
of the United Nations’, from the time of its admission to the Organi-
zation, Bosma and Herzegovina could thus become a party to the
Convention ” (Jbid, p 611, para 19, emphasis added )

For this reason, the Court found it unnecessary and declined to consider
other arguments in favour of the participation in the Convention of Bos-
nia and Herzegovina advanced by the latter, including the argument
relating to the succession to treaties generally and the argument of “auto-

39

 
43 APPLICATION FOR REVISION (DISS OP VERESHCHETIN)

matic succession”, allegedly applicable in the case of certain types of
international treaties or conventions (Application of the Convention on
the Prevention and Punishment of the Crime of Genocide (Bosnia and
Herzegovina v Yugoslavia}, Preliminary Objections, Judgment, IC J
Reports 1996 (II), p 612, para 23)

8 If we now apply the same standard to Yugoslavia, we can only con-
clude that the assumption that Yugoslavia was a Member of the United
Nations was a sine qua non condition for the Court’s determination on
the jurisdiction ratione personae, and therefore it was a “decisive factor”
within the meaning of Article 61 of the Statute

2 CAN THE DISCOVERY OF THE WRONGFULNESS OF AN ASSUMPTION
CONSTITUTE A GROUND FOR REVISION?

9 Having demonstrated that the Judgment of the Court on its juris-
diction ratione personae over Yugoslavia was premised on the assumed
membership of Yugoslavia in the United Nations, it 1s yet to be seen
whether United Nations membership status may fall within the legal
notion of “fact” and, if so, whether an assumption of such a fact later
proved to be incorrect can serve as a ground for revision of a judgment,
provided all other requirements of Article 61 of the Statute are met

10 The question whether or not a State 1s a Member of the United
Nations would appear to be a question of fact according to a whole series
of definitions of the term “fact” given in authoritative law dictionaries
and texts Thus, applying the definition of “fact” given by Black's Law
Dictionary, it would fall under “something that actually exists” or under
“circumstance, as distinguished from its legal effect, consequence, or
interpretation” (Black's Law Dictionary, 7th ed, p 610) According to
Wigmore on Evidence, “fact is any act or condition of things, assumed for
(the moment) as happening or existing” (cited in Black’s Law Dictionary,
7th ed, p 610, emphasis added) De Smith ef al define “a finding of
fact as an assertion that a phenomenon exists, has existed or will exist,
independently of any assertion as to its legal effect” (de Smith, Woolf
& Jowell, Judicial Review of Administrative Action, Sth ed, p 277,
para 5-079) If we turn to the ordinary meaning of the word “fact”, the
Concise Oxford Dictionary defines it as “1 Thing certainly known to
have occurred or be true ” (The Concise Oxford Dictionary of Current
English, 6th ed, p 370) From the quoted definitions, 1t follows it
would be a natural mterpretation of the meaning of the term “fact”
that it includes a State’s status in an organization Likewise, facts would
be statehood, being a party to a treaty, etc It may be pertinent to note
that the Russian text of Article 61 of the Statute uses the word “circum-
stances” in place of the word “fact” used in the English text

40
44 APPLICATION FOR REVISION (DISS OP VERESHCHETIN)

11 As was shown above, the Court did not concern itself spectfically
with the establishment of the fact of Yugoslavia’s membership in the
United Nations and explicitly did not take any position on the claim of
Yugoslavia in this respect However, implicitly it could not avoid the
assumption of Yugoslavia being a Member of the United Nations This
assumption, which was of crucial importance for the establishment of the
Court’s jurisdiction in the case, later proved to be incorrect Therefore,
the question arises whether an incorrect assumption of the factual situa-
tion, in international proceedings, can lead to the revision of a judgment

12 A pertinent example of international jurisprudence where an incor-
rect or erroneous assumption of the personal status of the claimant led
to the revision of the decision 1s Schreck’s case (Moore, 2 International
Arbitrations, p 1357) often referred to by writers The umpire, Sir
Edward Thornton, reversed his earlier decision when he discovered he
had based it on an incorrect assumption about the nationality of the
claimant under Mexican law The claimant Schreck needed to be an
American citizen in order to obtain relief The umpire had wrongly
assumed that, because the claimant was born in Mexico he must have
had Mexican nationality, and therefore refused relief He later discovered
the fact that under Mexican law this was not the case and indeed the
claimant did not have Mexican nationality at all That fact existed at the
time of the decision but was not known to the umpire until afterwards
Consequently, upon its discovery, he revised his decision and found for
the claimant

Certainly, m national jurisprudence one may find many other examples
of the revision of decisions based on the discovery of wrong assumptions,
including the assumptions of the legal status of natural persons and legal
entities (citizenship, marital status, domicile, etc )

3 WERE THE FACTS OF YUGOSLAVIA’S NON-MEMBERSHIP IN THE UNITED
NATIONS AND NON-PARTICIPATION IN THE GENOCIDE CONVENTION
UNKNOWN TO YUGOSLAVIA AND THE COURT AT THE RELEVANT TIME?

13 I now propose to turn to the questions whether Yugoslavia has
shown that its non-membership of the United Nations was unknown to
Yugoslavia when the Judgment was delivered and, if so, was it due to its
negligence I would think that throughout the whole proceedings both
Yugoslavia and the Court were equally aware of the uncertainty and
ambiguity prevailing outside the Court as to the status of Yugoslavia
in the United Nations All the information pertaining to this issue was
readily available to the Court and was not artificially withheld by Yugo-
slavia What they could not know, due to the political vicissitudes of the
time, was the final outcome of this uncertainty and ambiguity In the
unclear situation of Yugoslavia’s standing in the United Nations, both
the Court and Yugoslavia, obviously for different reasons, opted to pro-

41
 

45 APPLICATION FOR REVISION (DISS OP VERESHCHETIN)

ceed on the assumption that Yugoslavia had not ceased to be a
Member of the United Nations after the dissolution of the former Yugo-
slavia

14 The legal history of the problem shows that the objective ground
for such an assumption did exist Indeed, the situation of Yugoslavia’s
membership in the United Nations at all stages of the incidental proceed-
ings in 1993-1996, and later until 1 November 2000 when Yugoslavia was
formally admitted to the United Nations as a new Member, was, to say
the least, ambiguous or, to repeat the words of the Court, “not free from
legal difficulties” The organs of the United Nations, solely competent to
decide this matter, on the one hand stated that Yugoslavia’s claim to con-
tinue automatically the membership of the former Yugoslavia “has not
generally been accepted” and decided that the new Yugoslavia “should
apply for membership in the United Nations and that it shall not partici-
pate in the work of the General Assembly” (Security Council resolu-
tion 777 (1992) of 19 September 1992 and General Assembly resolu-
tion 47/1 of 22 September 1992) On the other hand, the “considered
view” of the United Nations Secretariat regarding the practical conse-
quences of these decisions was, among other things, that Yugoslavia’s
membership in the Organization was “neither terminated nor suspended”,
that Yugoslav missions at United Nations Headquarters and offices may
continue to function, receive and circulate documents, etc (United
Nations doc A/47/485 (1992) ) Yugoslavia continued to pay membership
dues, which were duly accepted

15 Evidently, the assumption of the Court on Yugoslavia’s standing
in the United Nations was at least partly based on the “considered view”
of the United Nations Secretariat as well as on the official listings of the
United Nations in which “Yugoslavia” (without explanations whether
the designation referred to the Federal Republic of Yugoslavia) was
included until 2000 as an original Member of the United Nations since
24 October 1945 and as a party to the Genocide Convention since
29 August 1950 For its part, Yugoslavia could find in the above “con-
sidered view” and in official listings of the Depository a kind of partial
recognition of 1ts contention of continuity of membership in the United
Nations and of the continuing participation im the treaties to which the
former Yugoslavia was a party It had no compelling reasons to imme-
diately apply for membership in the United Nations while being told that
its current membership was “neither termmated nor suspended”

16 As to the other Party in these proceedings, Bosnia and Herze-

42
 

46 APPLICATION FOR REVISION (DISS OP VERESHCHETIN)

govina, its position with regard to these matters was ambivalent and
inconsistent In the proceedings before the Court it did not contest the
status of Yugoslavia as a Member of the United Nations and as a party
to the Genocide Convention In its Application filed with the Court on
20 March 1993, it stated, inter alia, that “[aJs Members of the United
Nations Organization, the Republic of Bosnia and Herzegovina and
Yugoslavia (Serbia and Montenegro) are parties to the Statute 7” At
the same time, outside the Court, Bosnia and Herzegovina constantly
refuted Yugoslavia’s claim to the continuation of the membership of the
former Yugoslavia Thus, the representative of Bosnia and Herzegovina
stated in the United Nations General Assembly

“Serbia and Montenegro are not legally entitled to succeed to the
position of the former Socialist Federal Republic of Yugoslavia
This 1s applicable to this body [United Nations General Assembly]
as well as to other related and similar international organizations ”
(United Nations doc A/47/PV 7 (1992) )

17 The inconsistency of Bosma and Herzegovina’s position also mani-
fested itself in that 1t recognized the status of Yugoslavia as a party to the
Genocide Convention, but at the same time initiated the exclusion of
Yugoslavia from participation in the meetings of States parties to other
important human rights treaties, like the International Covenant on Civil
and Political Rights and the United Nations International Convention
on the Elimination of All Forms of Racial Discrimination (see, for
instance, the proposal of the representative of Bosnia and Herzegovina at
the meeting of the States parties to the International Covenant on Civil
and Political Rights held on 16 March 1994 — Annex 17 of Yugoslavia’s
Application)

The arguments underpinning this position which finally resulted in the
exclusion of Yugoslavia from the above meetings boiled down to the con-
tention that since Yugoslavia had not notified the Secretary-General, spe-
cifically, of 1ts succession to the above human rights treaties as one of the
successor States of the former SFRY, it could not be considered as one of
the parties to the said treaties It 1s not easy to see why a special notifica-
tion of succession was considered necessary in respect of the above two
major human nights treaties, but not in relation to the Genocide Conven-
tion Why was the Yugoslav intention to observe “all the international
commitments of the SFRY” taken as a sufficient ground for its continued
participation in the Genocide Convention but at the same time not suf-
ficient for its participation in other human rights treaties?

18 It should be added that the “Summary of Practice of the Secretary-

43
47 APPLICATION FOR REVISION (DISS OP VERESHCHETIN)

General as Depository of Multilateral Treaties” published by the Treaty
Section of the United Nations Office of Legal Affairs, mm relation to the
practice of listing Yugoslavia as a party to multilateral treaties, had been
inconsistent and changed according to the political pressures of the time
It did not shed much hight on the status of Yugoslavia (A thorough
account of the divergent views among the member States and the Legal
Office of the United Nations Secretariat 1s given in the book by K Buh-
ler, State Succession and Membership in International Organizations

Legal Theortes versus Political Pragmatism, pp 192-271 )

19 The question of Yugoslavia’s membership in the United Nations
arose again more recently (in 1999) in connection with Yugoslav requests
for the indication of provisional measures in the cases concerning Legal-
ity of Use of Force In six of those cases, the defendant States (Belgium,
Canada, the Netherlands, Portugal, Spain and the United Kingdom)
contended that Yugoslavia could not be regarded as a Member of the
United Nations or as a party to the Statute of the Court because it had
not “duly acceded to the Organization” (see, for example, paragraph 31
of the Order of 2 June 1999 in the case concerning Legality of Use of
Force (Yugoslavia v Belgium), Provisional Measures, Order of 2 June
1999, IC J Reports 1999 (1), p 135, para 31)

However, like in the case of the 1996 Judgment, the Court avoided the
direct answer to the thorny question of Yugoslavia’s membership in the
United Nations and satisfied itself with the observation that it “need not
consider this question for the purpose of deciding whether or not it can
indicate provisional measures ” bid, p 136, para 33) This time it
was done in circumstances where Yugoslavia’s standing in the United
Nations was directly challenged by six respondent States In disagreeing
with the Court’s reasoning in this respect, Judge Kooimans stressed in
his separate opinion that he came “to the conclusion that there are strong
reasons for doubt as to whether the Federal Republic of Yugoslavia 1s a
full-fledged, fully qualified Member of the United Nations ” (Legality
of Use of Force ( Yugoslavia v Belgium), Provisional Measures, Order of
2 June 1999, 1CJ Reports 1999 (I), p 179, para 25)

20 On 8 December 1999 nine States submitted in the United Nations a
draft resolution of the General Assembly, proposing that the Assembly
should declare that it

“[ejonsiders that, as a consequence of its dissolution, the former
Socialist Federal Republic of Yugoslavia ceased to exist as a legal
personality and that none of its five equal successor States can be
privileged to continue tts membership in the United Nations” (United
Nations doc A/54/L 62 (1999))
48 APPLICATION FOR REVISION (DISS OP VERESHCHETIN)

Ultimately, the consideration of this draft resolution was postponed
indefinitely by the General Assembly This reaction of the Assembly
could have been seen by Yugoslavia as another “mixed” political signal

21 Accordingly, the facts of Yugoslavia’s non-membership of the
United Nations could not have been known to the Court and Yugoslavia
at the time of the Judgment

4 Has YuGosLaviA ACTED NEGLIGENTLY?

22 From the foregoing, it can be seen that the circumstances sur-
rounding Yugoslavia’s standing in the United Nations were such that not
only Yugoslavia but, as was shown above, the Court itself appeared to
proceed from the assumption that Yugoslavia retained its membership in
the United Nations

23 A number of elements characteristic of the dissolution of the
former Yugoslavia suggest that the new Yugoslavia could plausibly
expect that, in the long run, its contention to continue the statehood of
the former Yugoslavia would be generally accepted It was the only
remaining part of the former Yugoslavia that did not issue a declaration
of independence, but on the contrary, proclaimed continuity and kept the
name “Yugoslavia” The plausibility of the development in this direction
was not denied even by Bosnia and Herzegovina, which stated in its
Written Observations on the Application for revision by Yugoslavia
the following

“The fact of the matter is that Yugoslavia kept to a position,
which may even have been defendable 1f the other new States emer-
ging from the former Yugoslavia would — sooner or later — have
been willing to accept it In other words the Yugoslavia position
could have turned out to be the mternationally accepted one ”
(Written Observations of Bosnia and Herzegovina of 3 December
2001, Part Il, p 21, para 2 23)

However, with its expectations to be recognized as the continuator of
the former Yugoslavia steadily vanishing and after the change of its
political régime, Yugoslavia took the decision to apply for membership in
the United Nations as a new State

24 In the chain of events that led to the “discovery” of the new fact
that at the relevant time Yugoslavia was not a Member of the United
Nations, the initial impulse was certainly given by Yugoslavia’s applica-
tion for United Nations membership, and evidently the timing of this ini-
tial impulse depended on Yugoslavia From this it does not follow, how-
ever, that in the political situation prevailing in the early 1990s, one could
be certain that Yugoslavia would have been admitted to the United
Nations had 1t applied at that time, or that one could have known even
after Yugoslavia’s application of 27 October 2000, that the competent

45
 

49 APPLICATION FOR REVISION (DISS OP VERESHCHETIN)

United Nations organs would admit 1t as a new Member and list 1ts mem-
bership as of the date of admission In this sense, contrary to what 1s
implied in the Judgment (see the second subparagraph of paragraph 70 of
the Judgment) the discovery of the new fact did not depend on the posi-
tion of Yugoslavia and was not the result of 1ts negligence

25 Yugoslavia cannot be blamed for its long-lasting attempts to assert
its status as the continuator of the former Yugoslavia, for a State cannot
be faulted for trying to pursue its national interests (however it perceives
them) unless in doing so it violates the rules and principles of interna-
tional law I am in agreement with the view that

“no standard of diligence could impose the duty on a party to seek
clarification by taking out of the two possible options exactly the
one which 1s agamst its views and convictions The FRY was not
negligent if 1t did not seek a resolution of the dilemma im the direc-
tion opposite to its persuasions ” (CR 2002/42, p 24, para 227

(Varady) )

26 From the legal point of view it cannot be denied that the fact of
Yugoslavia’s non-membership m the United Nations at the time of the
1996 Judgment could not have been established before the decision of the
General Assembly on 1 November 2000, by which decision Yugoslavia
was admitted as a new Member of the United Nations This decision was
taken pursuant to the recommendation of the Committee on the Admis-
sion of New Members and the recommendation of the Security Council
Like all other States which had formed the past Socialist Federal Repub-
hic of Yugoslavia, the new Yugoslavia 1s now listed in the official docu-
ments of the United Nations as a Member from the time of 1ts admission,
and not from the time when the former Yugoslavia became a Member of
the United Nations

27 On the other hand, the assumption of Yugoslavia’s membership in
the United Nations at the time of the Court’s Judgment on its jurisdic-
tion cannot be sustained after 1 November 2000 Residual elements of
the membership of the former Yugoslavia, not demed to the new Yugo-
slavia after 1992, cannot frustrate this conclusion Otherwise, we have to
presume that the rules of elementary logic and common sense are not
applicable to this case, and a State that already was a Member of an
organization and whose membership had neither ceased nor was sus-
pended at a certain time, can again be admitted to the same organization
as a new Member, but with a different initial date of its membership
However, this 1s exactly what flows from the Judgment’s holding that “it
has not been established that the request of the FRY 1s based upon the
discovery of ‘some fact’ which was ‘when the judgment was given,

46
50 APPLICATION FOR REVISION (DISS OP VERESHCHETIN)

LEZ]

unknown to the Court and also to the party claiming revision
of the Judgment)

(para 72

5 CONCLUSION

28 The foregoing brings me to the conclusion that the Court, in 1996,
based its jurisdiction on the assumption that Yugoslavia was at that time
a Member of the United Nations Subsequent events, described above,
have clearly demonstrated that the assumption made by the Court was
wrong The fact is, Yugoslavia was not a Member of the United Nations
in 1996 This fact constitutes “the new fact” for the purposes of Article 61
of the Statute

The request for revision of the Court’s Judgment on its junsdiction
satisfies all the conditions contemplated by Article 61 of the Statute it
1s based on the “discovery” of a fact “of such a nature as to be a decisive
factor”, the fact had been “unknown” to the Court and to the Party
claiming revision when the Judgment was given, ignorance of the fact
was not “due to negligence”, the Application for revision was made
within the time prescribed For these reasons, in my opinion, the Appli-
cation of Yugoslavia 1s admissible and the Judgment of the Court of
11 July 1966 should have been laid open for revision

Such a procedural decision would not have prejudged the ultimate
result of the revision A fortiori, 1t could not have been seen as a con-
doning of the behaviour of either side in the bloody conflict on the
territory of the former Yugoslavia

(Signed) Viadlen S VERESHCHETIN

47
